529



      OFFICE   OF THE   ATTORNEY    GENERAL        OF   TEXAS

                           AUSTIN




Honosable Claud Wolf
County Auditor
Huwllrd county
Big spring, T0xRS
Dear Sirt




         Your request to                          eon readred   t&l
Oardully considered by t                      .     We quote fraa your
bquemt 80 PollMar
                                                  on a8 to whe-
     ther or not

                                          e city         limlt.8.
                                   ng quite a lot op
                                   e limits, and have
                                  rt OS the purclm3e
                              ak for use outside the

                         , Ysmon~a Amotstad             Texas Cfvll   Sat-

                     ssloners Court ia oountles hav-
                     n of aors than three hundred
     thousand (800,000) and leso than three hundred
     and fifty  timwand (380,000) inharbltants in
     acoordanae with tha hst preoeding Federal
     Geneus, and in oouuties having a popula~loa
     of Eore than forty-eight  thcusand, flVe hundred
Honorable Claud Wolr, page 2


        48,500) end lea8 than iorty-nine      thousand
      I 49,000)  inhabitants   and in  aountie6  having
     a population of not less than twsnty-two
     thousand and eighty-nkre      (22,089) nor more
     than twenty-two thousand, one hundred (22,100)
     inhabl$ants in aooordanee with the last pre-
     oediag ‘Pederal Census, shall have the au-
     thority    to purahase iire trucks and other
     fire-fighting     eqti>ment by first advertising
     and reaeiving bids thereon a8 provided by law,
     to be used for the proteetion       and preserva-
     tion of bridges, oounty ahops, oounty are-
     houses, and other property located without
     the limits of any inaor;orated       aity or town.*
              Artiole     2551b-1,    Vemon*r   Unotated   Texas Civil
Statutes,     mada      as fcllowsr
           The Commissioners Courts in oounties
     havlii   a populatiorL of less than twenty thou-
     sand “i20,000).   acoordlng to the last preoed-
     5.ng Federal Census, and a property valuation
     OS more than    One Hundred Mllllc,n Dollar6
     ($100,000,000)     aaaordlng to the last approved
     oounty tax rolls,     are authorize6 and empowered
     to enter into eontraots and agreements with
     the governing bodies of munibi~llties         within
     suah bounties for the purpose of furnishing
     rlre protection    within euch oounties,     but out-
     side the oorgorate limlts of,eueh munloipali-
     ties, and to make epprcpriatlons       for paying
     such muniolpalltiee     for furnishing    such fire
     proteation.W
           Howard County does not oome within the population
bracket.8 set forth in the above quoted statutes.   We express
no opinion hare as to the oonetltutionality   of said etat-
utes or any portlons thereof.
            It is settled law thet the Coaunlesionerst Court hae
no authority   or powers exoept those conferred   by the Coasti-
tution and etetutes,     either expressly or by necessary lmpli-
cation.
Bomrable    Claud Wolf,   pa&s 3


            We have been unable to ilnd any aonstitational   or
statutory   authority,  either expresss or implied which would
authorize   the proposed expenditure of county funds.
          Qinlon     Ko, O-1299 of thle department holds that
0ouM.y C!nuuulssionera~VCourts would have no authority to oon-
traot with cities    for fire proteatlon, in the absenoe of
otatutory authority.
           YOU are respeotrully  advised that it Is the opln-
ion of thir departmnt that your question     should bo ena-
wereed in the negative,  and it is ao eusrersd.
                                        v&y   truly   yours




WJFtMl